Case 1:18-cr-00457-AMD-CLP Document 293 Filed 06/17/21 Page 1 of 2 PageID #: 4649


                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York

  JN/DKK/LB/CJN                                       271 Cadman Plaza East
  F. #2017R05903                                      Brooklyn, New York 11201


                                                      June 17, 2021


  By Email and ECF

  Thomas C. Green
  Mark D. Hopson
  Michael A. Levy
  Brian J. Stretch
  Douglas A. Axel
  Melissa Colon-Bosolet
  Sidley Austin LLP

  David Bitkower
  Andrew Weissmann
  Matthew S. Hellman
  Matthew D. Cipolla
  Jenner & Block LLP

                  Re:   United States v. Huawei Technologies Co., Ltd., et al.
                        Criminal Docket No. 18-457 (S-3) (AMD)

  Dear Counsel:

           Enclosed please find the government’s reproduction of 667 documents in response to
  your request to downgrade certain documents previously produced as “Sensitive Discovery
  Material” (“SDM”). The production is being made in accordance with Rule 16 of the Federal
  Rules of Criminal Procedure and pursuant to the Protective Order entered by the Court on June
  10, 2019. See ECF Docket Entry No. 57. The documents, listed on the spreadsheet attached to
  this letter,1 were previously produced as SDM and are now being reproduced as “Discovery




         1
       For ease of reference, this spreadsheet lists the new Bates number (PRODUCTION
  BEGDOC (REPROD)) alongside the original Bates number (PRODUCTION BEGDOC).
Case 1:18-cr-00457-AMD-CLP Document 293 Filed 06/17/21 Page 2 of 2 PageID #: 4650




  Material” under the Protective Order.


                                                   Very truly yours,

                                                   MARK J. LESKO
                                                   Acting United States Attorney

                                            By:     /s/ Julia Nestor
                                                   Alexander A. Solomon
                                                   Julia Nestor
                                                   David K. Kessler
                                                   Sarah Evans
                                                   Assistant United States Attorneys
                                                   (718) 254-7000

                                                   DEBORAH L. CONNOR
                                                   Chief, Money Laundering and Asset
                                                   Recovery Section, Criminal Division
                                                   U.S. Department of Justice

                                            By:    /s/ Christian J. Nauvel
                                                   Christian J. Nauvel
                                                   Laura Billings
                                                   Trial Attorneys

                                                   JAY I. BRATT
                                                   Chief, Counterintelligence and Export
                                                   Control Section
                                                   National Security Division, U.S. Department
                                                   of Justice

                                            By:    /s/ Thea D. R. Kendler
                                                   Thea D. R. Kendler
                                                   David Lim
                                                   Trial Attorneys

  cc:    Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                               2
